                                                                                 t-PILED; Howard Circuit Cot
                                                      Docket: 3/30/2020 1:00 PM; Submission: 3/30/2020 1:00 P
Case
 Case1:20-cv-01342-GLR
       1:20-cv-01342-GLR Document
                          Document1-1
                                    2 Filed
                                      Filed 05/29/20
                                            05/29/20 Page
                                                     Page 12 of
                                                             of 811




  TERRENCE L. WILLIAMS                                *   IN THE
  P.O. Box 394
  Northeast, MD 21901,                                *   CIRCUIT COURT

                              Plaintiffs             *    OF

  v.                                                 *    MARYLAND

  AMERICAN LUMPERS SERVICES, LLC                     *    FOR
  9231 Rumsey Road, Suite 2
  Columbia, MD 21045, and                            *    HOWARD COUNTY

  DART CONTAINER CORPORATION
  1000 Industrial Park Road
  Federalsburg, MD 21632,                                             C-13-CV-20-000315
                                                     *    Case No.:

                             Defendants.


                       COMPLAINT AND DEMAND FOR IURY TRIAL



    Terrence L. Williams, Plaintiff, by John B. Stolarz, his attorne
                                                                    y sues American Lumpers
 LLC, and Darr Container Corporation, Defendants, and says:

    1. The Plaintiff Terrence L. Williams, became employed by Defen
                                                                    dant American
 Lumper Services LLC on or about April 29, 2019.

    2. Defendant Lumper Services, LLC ("Lumpers”) provides freight
                                                                   handling and staffing
sendees to businesses requiring such sendees.

   3. Thereafter, Defendant Lumpers Sendees, LLC sent the Plainti
                                                                     ff to work for
Defendant Dart Container Corporation, (“Dart”) as a forklif
                                                           t driver.
   4. Plaintiff injured his left wrist while working for Defendant
                                                                   Dart Container Inc. on
May 9, 2019.

    5. On May 10, 2019 Plaintiffs physician restricted him to light
                                                                    duty work and Plaintiff
was no longer able to operate the forklift for Defendant Dart.

   6. On,-or about. May 16, 2019 Plaintiff filed Employee's Claim
                                                                  No.: \XT23993 with the
Maryland Workers Compensation Commission.

       T   Defendants denied Plaintiffs request for light duty and termin
                                                                          ated the Plaintiff on
Case
 Case1:20-cv-01342-GLR
       1:20-cv-01342-GLR Document
                          Document1-1
                                    2 Filed
                                      Filed 05/29/20
                                            05/29/20 Page
                                                     Page 23 of
                                                             of 811




   May 17, 2019.

      8. On July 31,2019 Plaintiff filed a Charge of Discrimination, No. 531-2019-02442,
                                                                                         with
  the Equal Employment Opportunity Commission (“EEOC”), against Defendant American
  Lumper Services EEC alleging disability discrimination, the failure to accommodate
  Plaintiffs disability, and retaliation.

      9. On July 31, 2019 Plaintiff filed a Charge of Discrimination, No. 531-2019-03213,
  against Defendant Dart Container Corporation alleging disability discrimination, the
                                                                                       failure
  to accommodate Plaintiffs disability, and retaliation.

     10. All conditions precedent have been satisfied because more than 180 davs have
 passed since the filing of the Charges of Discrimination.



                                      COUNT ONE
                                 Disability Discrimination
                In Violation of Man land State Gov’t Article (“SG”), § 20-606
     11. The loregoing paragraphs are incorporated herein.

      12. Plaintiff s left wrist injury is a physical impairment within the meaning of SG, §
                                                                                             20-
 601 (b). Plaintiffs impairment limited one or more of Plaintiffs major life activities
                                                                                         , within
 the meaning of COiVE\R § 14.03.02.02(B)(6)(b), such as, but not limited to, performi
                                                                                      ng
 manual tasks, operating a forklift, working and driving a vehicle.

     13. Terminating the Plaintiff, as aforesaid, instead of granting him light duty work
                                                                                           or
leave to care for his disability, consdtutes intentional discrimination in violauon of
                                                                                       SG § 20-
606.

    14. As a result of Defendants’ failure to accommodate the Plaintiffs disability, and
unlawful termination, the Plaintiff has been damaged as aforesaid.

    Wherefore Plaintiff requests reinstatement to the position he held immediately prior
                                                                                          to
termination. Plaintiff further demands full back pay including fringe benefits that
                                                                                    he would
have been earned, front pay and all fringe benefits in connection therewith, a monetary

award tor emotional distress on account of Defendants’ unlawful conduct, punitive
                                                                                  damages,
reasonable attorney fees, costs of litigation, and prejudgment interest, all of which
                                                                                      are in
excess oi Seventy Five Thousand Dollars ($75,000.00), and for such other and further
                                                                                           relief
as the Court deems just and proper.
    Case
     Case1:20-cv-01342-GLR
           1:20-cv-01342-GLR Document
                              Document1-1
                                        2 Filed
                                          Filed 05/29/20
                                                05/29/20 Page
                                                         Page 34 of
                                                                 of 811




                                        COUNT TWO
              Failure to Accommodate Plaintiffs Disability In Violation of SG § 20-606
          15. The foregoing paragraphs are incorporated herein.

          16. Defendant’s failure to grant the Plaintiff light duty and/or medical leave to care for
      his injured wrist while it heals, constitutes a failure to accommodate Plaintiffs disability
                                                                                                   in
      violation of SG § 20-606.

          17. As a result of Defendant’s failure to accommodate Plaintiffs disability, the Plaintiff
     has been damaged as aforesaid.

         Wherefore Plaintiff requests reinstatement to the position he held immediately prior to
     termination. Plaintiff further demands full back pay including fringe benefits that he would

     have been earned, front pay and all fringe benefits in connection therewith, a monetary

     award for emotional distress on account of DefendantsT unlawful conduct, punitive damages,

     reasonable attorney fees, costs of litigation, and prejudgment interest, all of which are
                                                                                               in
     excess of Seventy Five Thousand Dollars ($75,000.00), and for such other and further
                                                                                                relief
     as the Court deems just and proper.



                                       COUNT THREE
               Defendanfs Failure to Engage the Plaintiff in an Interactive Process
         18. The foregoing paragraphs are incorporated herein.

         19. Defendant failed to engage the Plaintiff in an interactive process to arrive at a
)
    reasonable accommodation.

        20. Had Defendant engaged the Plaintiff in an interactive process, a reasonable
    accommodation would have been available to the Plaintiff such as, but not limited to
                                                                                         light
    duty work and/or medical leave to care for his injure wrist.

        21. Defendant’s failure to engage the Plaintiff in an interactive process to arrive at a
    reasonable accommodation constitutes a violation of SG § 20-606, et seq., and 42 U.S.C.
                                                                                                   §
    2000(e) et seq.

        22. As a result of Defendant’s failure to accommodate him, the Plaintiff has been
    damaged as aforesaid.

       Wherefore Plaintiff requests reinstatement to the position she held immediately prior
                                                                                             to
    termination. Plaintiff further demands full back pay including fringe benefits that would
                                                                                              have
Case
 Case1:20-cv-01342-GLR
       1:20-cv-01342-GLR Document
                          Document1-1
                                    2 Filed
                                      Filed 05/29/20
                                            05/29/20 Page
                                                     Page 45 of
                                                             of 811




  been earned, front pay and all fringe benefits in connection therewith, a monetary award for
  emotional distress on account of Defendants' unlawful conduct, punitive damages,

  reasonable attorney fees, costs of litigation, and prejudgment interest, all of which are in
 excess of Seventy Five Thousand Dollars ($75,000.00), and for such other and further relief
 as the Court deems just and proper.



                                       COUNT FOUR
                                     Wrongful Termination
     23. The foregoing paragraphs are incorporated herein.
     24. Terminating the Plaintilf because he exercised a legal right to file a Claim under

 Maryland's Workers Compensation laws constitutes a wrongful discharge because it is

 violation of a clear mandate of public policy, set forth in Maryland Labor & Emplovment

 Article, § 9-1105 which prohibits an employer from terminating an emplovee who files a

 Workers Compensation Claim.

    25. Defendants Lumpers Services, LLC and Dart Container Inc. are liable to the
 Plaintiff for the damages caused by the wrongful discharge.

    26. As a result of the wrongful discharge, the Plaintift was damaged by the loss of wages,
incurring other expenses, and caused to suffer severe emotional distress such as, but not
including, loss of sleep, anxiety, depression, humiliation, and embarrassment.

    Wherefore, Plaintiff demands judgment against Defendants Lumpers Services, LLC and
Dart Container Inc. for compensatory damages such as, but not limited to, past and future

lost wages, other economic damages, emotional distress and other non-economic damages,

punitive damages, attornev fees, litigation expenses, court costs, and prejudgment interest in
    Case
     Case1:20-cv-01342-GLR
           1:20-cv-01342-GLR Document
                              Document1-1
                                        2 Filed
                                          Filed 05/29/20
                                                05/29/20 Page
                                                         Page 56 of
                                                                 of 811




      an amount in excess of Seventy Five Thousand Dollars (S 75,000.00) and for such other
                                                                                            and
      further relief, as may be appropriate.



                                                      / s/ John B. Stolarz
                                                      John B. Stolarz
                                                      CPF No.: 7911010330
                                                      The Stolarz Law Firm
                                                      6509 York Road
                                                      Baltimore, MD 21212
                                                      (410) 532-7200
                                                      (410) 372-0529 (fax)
                                                      stolarz(®verizon.net
;
                                                      Attorney for Plaintiff




                                         DEMAND FOR JURY TRIAL

         Terence Williams, Plaintiff, by }ohn B. Stolarz, his attorney, demands a jury trial on all
     issues.

                                                     /s/john B. Stolarz,
                                                     John B. Stolarz

                                                     Attorney for Plaintiff
    W Y\ 5340\ Pleading\Complainr.\vpd
                                                                                                           E-FILED; Howard Circuit Coui
            Case
             Case1:20-cv-01342-GLR
                   1:20-cv-01342-GLR Document
                                      Document1-1
                                                2 Docke
                                                   Filed
                                                   Filedt:05/29/20
                                                          05/29/20    Page
                                                                      Page
                                                           3/30/2020 1:00   67 Subm
                                                                          PM;  of
                                                                               of 811ission: 3/30/2020 1:00 PI


          IN THE CIRCUIT COURT FOR Howard County
                                                                               ItTiy or County)
                         CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
                                                    DIRECTIONS
          Plaintiff-. This information Report must be completed and attached to the
                                                                                    complaint filed with the
       Clerk of Court unless your case is exempted from the requirement by the
                                                                                Chief Judge of the Court of
       Appeals pursuant to Rule 2-111 (a).
          Defendant-. You must file an Information Report as required by Rule 2-323(
                                                                                      h).
                         THIS INFORMATION REPORT CANNOT BE ACCEPTED ASA PLEAD
       FORM FILED BY: 0PLA1HTIFF ODEFENDANT                                                          ING
                                                                  CASE NUMBER C-l^-CV-ZU-UUUd'lt)
       CASE NAME;^errence                                                                               (Clerk to inserty
                                       Williams                           vs, American Lumpers Services, Inc. et ah
                                             Plaintiff
       PARTY’S NAME;___                                                                    Defendant
                                                                                       PHONE:
       PARTY’S ADDRESS:
       PARTY’S E-MAIL:
        If represented by an attorney:
       PARTY’S ATTORNEY'S NAME: JOHN B. STOLARZ                                              PHONE' 410-532-7200
       PARTY'S ATTORNEY'S ADDRESS: 6509 YORK ROAD BALTI
                                                                                     MORE MD 21212
1      PARTY'S ATTORNEY'S E-MAIL: stolarz@verizon.net_______
                                                                                 __________________
      JURY DEMAND? SlYes DNo
      RELATED CASE PENDING? OYes ®No If yes, Case #(s),
                                                                                 if known:
      ANTICIPATED LENGTH OF TRIAL?:                             hours       t_days
                                                         PLEADING TYPE
      New Case:          ®Original                  O Administrative Appeal □ Appeal
      Existing Case: O Post-Judgment □ Amendment
      If filing In an existing case, skip Case Category/ Subcategory section -
                                                                                  go to Relief section.______
                      IF NEW CASE: CASE CATEGORY/SUBCATEGORY {Check
                                                                                                    one box.)
      I OR IS
      e  Asbestos
         Assault and Battery
     i-J Business and Commercial
                                      □ Government
                                      fl Insurance
                                      □ Product Liability
                                                                    PUBLI  C  LAW
                                                                   □ Attorney Grievance
                                                                                                    D  Constructive Trust
                                                                                                    □ Contempt
                                                                   OBond Forfeiture Remission (3 Deposition Notice
     fl Prmcmrnov                    r KUr L-K I I
     □ Conversion                                                  Cl Civil Rights                  □ Dist Ct Mtn Appeal
                                      ° Adverse Possession         □ County/Mncpl Code/Ord □ Financial
     □ Defamation                                                  □ Election Law                   □ Grand Jury/Petit Jury
     U False ArresL/Impnsonmentp Distress/Distrain                 CEminent Domaia/Condemn.d Miscellaneous
     U Fraud                                  -----.------         D Environment                   □ Perpetuate Testimonv/Evidence
     □ Lead Paint - DOB of            □ PSe Entry/Detainer 9                Copram Nobis           9 l™*'.°f Documents Req.
         Youngest Pit:____ _         O Foreclosure                U Habeas Corpus                 □ Receivership
     T) Loss of Consortium              □ Commercial              □ Mandamus                      □ Se" AsideS
     □ Malicious Prosecution            n PpoMentinl              D Prisoner Rights               j=i £et As afyee<3 . _
     d Mai practice-Medical             □ Currency or Vehicle 0. Public Info.     Act Records □ sSbpoenalssuVouash
     Cl Malpractice-Professional        □ Deed of Trust           b* Quaranti ne/lsolation        □ Xrust Establ ished
     O Misrepresentation                O Land Installments      Cl W rit of Certiorari           Cl Trustee Substitution/Removal
    □ Motor Tort
    □ Negligence
    D Nuisance
                                       pIW                      SPr,,fVMENT                       ?ElcroRTE“mPd
    Cl Premises Liability            ^□s'SttmmCoX0" DConspiraoy                                   ?,''*“0rd'!r
    Cl Product Liability             O Forfeiture of Property / SlBEO/HR                                   ^
    □ Specific Performance              Personal Item            □ FLSA                           S Declarator' Judgment
    Cl Toxic Tort                    □ Fraudulent Conveyance □ FMLA
    □ Tres pass                                                                                       Equitable Relief
                                    O Landlord-Tenant            0 Workers’ Compensation U. |njur^dve Relief
    LJ Wrongful Death               □ Us Pendens                 0 Wrongful Termination           U Mandamus
    CONTRACT                       □ Mechanic’s Lien             ,vnl?D  I?.,n„v.r
    □ Asbestos                     R p >V(I'lCrS1,lo | • ,•                                       OTHER
    □Breach                                                      PROCEEDINGS                      □Accounting
                                   □ Partmon/Sale in Lieu        PROCEEDINGS                      □ Friendly Suit
    □ Business and Commercial y Dmet 1 itle                      0 Assumption of Jurisdiction □ Grantor in Possession
    0 Contessed Judgment           □ Rent Escrow
       (Cont'd)                     ^ Return of Seized Property0    AnfhnrEpH
                                                                  bf A ut' z A a e                □ Maryland Insurance Administration
    0 Construction                 Lj Right of Redemption        ^ ^ttorne>/ Appointment          □ Miscellaneous
    □                               0 Tenant Holding Over        OBody Attachment Issuance D Specific Transaction
    □ Fraud                                                     hi Commission Issuance           D Structured Settlements
    CC-DCM-002 (Rev. 04/2017)                            Page 1 of3
       Case
        Case1:20-cv-01342-GLR
              1:20-cv-01342-GLR Document
                                 Document1-1
                                           2 Filed
                                             Filed 05/29/20
                                                   05/29/20 Page
                                                            Page 78 of
                                                                    of 811



                    IF NEW OR EXISTING CASE: RELIEF
                                                                           (Check All that Apply)
      Abatement                   ^ Earnings Withholding Q Judgment-Interest
    O Administrative Action      □ Enrollment                                                    ^ Return of Property
    □ Appointment of Receiver □ Expungement                       O Judgment-Summary             O Sale of Property
    O Arbitration                                                □ Liability                    □ Specific Performance
                                  D Findings of Fact              □ Oral Examination
    O Asset Determination         O Foreclosure                                                     Writ-Error Comm Nobis
    □ Attachment b/f Judgment D injunction                       □ Order                        O Writ-Execution
    □ Cease & Desist Order                                ^       O Ownership of Property 2
                                 □ Judgment-Affidavit                                                               Propeily
                                                                 □  Partition of
    □ Condemn Bldg               O Judgment-Attorney FeesO peace orderProperty " pj Writ-Garnish Wages
    □ Contempt                   □ Judgment-Confessed                                           2 Writ-Habeas Corpus
   ® Court Costs/Fees                                            □ Possession                   R  Writ-Mandamus
                                 □ Judgment-Consent              O Production of Records U Writ-Possession
   0 Damages-Compensatory □ Judgment-Dec
   0 Damages-Punitive                                larator)' □ Quarantine/Isolation Order
                                 □Judgment-Default               ^Reinstatement of Employment
   Ifyou indicated Liability above, mark one of
                                                     the following. This information is not an admi
   may not be used for any purpose other than                                                               ssion and
                                                   Track Assignment,
   □Liability is conceded. □Liability is not conce
                                                   ded, but is not seriously in dispute. ^Liability is
                                                                                                       seriously in dispute.
          MONETARY DAMAGES (Do not include
                                                              Attorney^ Fees, Interest, or Court Costs)

    □ Under $10,000           □ $10,000 - $30,000           ® $30,000 - $100,000          □ Over $100,000
    □ Medical Bills $                      □ Wage Loss $.                □ Property Damages $
                       ALTERNATIVE DISPUTE RESOLUTION
                                                                       INFORMATION
   Is this case appropriate for referral to an ADR
                                                   process under Md. Rule 17-101? (Check all
   A. Mediation        ®Yes                                                                  that apply)
                                  CTNo                         C. Settlement Conference
   B. Arbitration      □Yes                                                               ®Ye  s DNo
                                  SNo                          D. Neutral Evaluation      □Yes 0No

                                           SPECIAL REQUIREMENTS
  O If a Spoken Language Interpreter is needed,
                                                check here and attach form CC-DC-041
  □ If you require an accommodation for a disab
                                                ility under the Americans with Disabilities Act,
    here and attach form CC-DC-049                                                               check
                                    ESTIMATED LENGTH OF TRIAL
 V/ith the exception of Baltimore County and
                                                 Baltimore City, please fill in the estimated
 TRIAL.                                                                                       LENGTH OF
                                     (Case will be tracked accordingly)
                   □ 1/2 day of trial or less
                                                           □ 3 days of trial time
                  □ 1 day of trial time
                                                           33 More than 3 days of trial time
                  □ 2 days of trial time

                BUSINESS AND TECHNOLOGY CASE
                                                             MANAGEMENT PROGRAM
 For all jurisdictions, if Business and Technolo
                                                 gy track designation under Md. Rule 16-308
                   attach a duplicate copy of complaint and chec                            is requested,
                                                                 k one of the tracks below.
             □ Expedited- Trial within 7 months of
                                                                  □ Standard - Trial within 18 months of
                     Defendant's response                                  Defendant's response
                                    EMERGENCY RELIEF REQUESTED


CC-DCM-002 (Rev. 04/2017)
                                                    Page 2 of 3
       Case
        Case1:20-cv-01342-GLR
              1:20-cv-01342-GLR Document
                                 Document1-1
                                           2 Filed
                                             Filed 05/29/20
                                                   05/29/20 Page
                                                            Page 89 of
                                                                    of 811



                        COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                        __________MANAGEMENT PROGRAM (ASTAR)

          FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR
                                                                                RESOURCES JUDGES under
     Md. Rule i 6-302, attach a duplicate copy ofcomplaint and check vshether
                                                                              assignment to on ASTAR is requested.

                 □ Expedited - Trial within 7 months of               □ Standard - Trial within 18 months of
                          Defendant's response                                 Defendant's response
   IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE
                                                 CITY, OR BALTIMORE COUNTY,
   PLEASE FILL OUT THE APPROPRIATE BOX BELOW,
                CIRCUIT COURT FOR BALTIMORE CITY (CHECK
                                                        ONLY ONE)
    D     Expedited                      Trial 60 to 120 days from notice. Non-jury matters.
   □      Civil-Short                    Trial 210 days from first answer.
   □      Civil-Standard                 Trial 360 days from first answer.
   D      Custom                         Scheduling order entered by individual judge.
   O     Asbestos                        Special scheduling order.
   O     Lead Paint                     Fill in; Birth Date of youngest plaintiff__________
   D     Tax Sale Foreclosures          Special scheduling order.
   □     Mortgage Foreclosures          No scheduling order.


                             CIRCUIT COURT FOR BALTIMORE COUNTY

  Pf      Expedited               Attachment Before Judgment, Declaratory Judgment (Simple),
   (Trial Date-90 days)           Administrative Appeals, District Court Appeals and Jury Trial Prayers
                                                                                                        ,
                                  Guardianship, Injunction, Mandamus.

  Q      Standard                 Condemnation, Confessed Judgments (Vacated), Contract, Employ
                                                                                                   ment
  (Trial Date-240 days)           Related Cases, Fraud and Misrepresentation, International Tort, Motor
                                                                                                        Tort,
                                  Other Personal Injury', Workers' Compensation Cases.

  £3 Extended Standard           Asbestos, Lender Liability, Professional Malpractice, Serious Motor
   (Trial Date-345 days)                                                                                 Tort or
                                 Personal Injury Cases (medical expenses and wage loss of $100,0
                                                                                                      00, expert
                                 and out-of-state witnesses (parties), and trial of five or more days),
                                                                                                        State
                                 Insolvency.

 Q      Complex                  Class Actions, Designated Toxic Tort, Major Construction Contra
                                                                                                cts, Major
 (Trial Date-450 days)           Product Liabilities, Other Complex Cases.


                         March 3qj2020_ _ ____
    ..............................Date
                                                                              ignafafeof Counsel / Party
    The Stolarz Law Firm 6509 York Road
           ....                Address      *                                    John B. Stolarz
Baltimore                              MD      21212_                              Printed Name
                City                   State  Zip Code



CC-DCfYl-002 (Rev. 04/2017)                              Page 3 of3
